PER CURIAM.
This is an appeal from a summary final judgment for the appellee insurance company in a suit brought by the appellant policyholder upon a policy which insured the plaintiff against externally caused damage to a machine. The basis for the judgment as set out therein is as follows: “ * * * that the record is uncontroverted that the damage complained of by plaintiff herein was not occasioned by, nor did said loss result from, an ‘external cause’ as is provided by the insurance policy * *
The trial court correctly ruled that no material issue of fact remained to be tried and that the appellee was therefore entitled to a judgment as a matter of law. Cf. General Mortgage and Finance Corp. v. Panks, Fla.App.1967, 193 So.2d 710; Turner Produce Co. v. Lake Shore Growers Co-op. Ass’n, Fla.App.1969, 217 So.2d 856.
Affirmed.